DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species:
Group I: Claims 1 – 13, drawn to a fixation system with two actuators, wherein two actuators are coupled to the proximal elements at the intermediate portion of the actuators and Figs. 22A, 27, and 53 (paragraph [0162]).
Group II: Claims 14 – 17, drawn to a fixation system with two actuators, wherein two actuators are coupled to the proximal elements via the second end of each actuator and Fig. 70 (paragraph [0168]).
Group III: Claim 18, drawn to a fixation system with two actuators, wherein two actuators extend through the shaft lumen and back through lumen to define a loop and Figs. 29 – 34 (paragraph [0163]).
The species are independent or distinct because group I recites wherein the two actuators are attached to the proximal elements at the intermediate portion of the actuator and wherein the second end of each actuator is couple to the shaft, which are mutually exclusive characteristics only to group I, group II recites wherein the two actuators are attached to the proximal elements via the second end of each actuator and not attached to the shaft which are mutually exclusive characteristics only to group II, and group III recites wherein the two actuators extend through the lumen of the shaft, attach to the proximal element and then extend back through the lumen which is a mutually exclusive characteristic to group III. In addition, these species are not obvious variants of each other based on the current record.

Upon the election of Group I, a further election is required as set forth below: 
This application contains claims directed to the following patentably distinct species within group I (if elected):
IA: wherein the actuators comprise a loop and claims 3 and 4 (paragraph [0141]).
IB: wherein the actuators comprise a catch element, Figs. 65A-I and claims 5 – 10 (paragraph [0156]).
IC: wherein the actuators are releasably connected with mandrels and a cutter, Fig. 67, and claims 11 – 13 (paragraph [0166]).
The species are independent or distinct because group IA recites wherein the actuators comprises a loop at the second end to couple to the shaft which is a mutually exclusive characteristic to group IA, and group IB recites wherein the actuators comprise a catch member at the second end to couple to the shaft which is a mutually exclusive characteristic to group IB, and group IC recites wherein the actuators are coupled to the shaft via a mandrel and are releasable from the shaft via a cutter on the mandrel which are mutually characteristics for group IC. In addition, these species are not obvious variants of each other based on the current record.

Upon the election of Group IB, a further election is required as set forth below: 
This application contains claims directed to the following patentably distinct species within group IB (if elected):
IB1: wherein the catch member is pinned to the inner surface of the shaft via the inner wall of the shaft and an actuator rod and claims 8 – 9.
IB2: wherein the catch member is received between the shaft and the coupling member and claim 10.
The species are independent or distinct because group IB1 recites coupling the catch members of the actuators to the shaft via an opening of the shaft and an actuator rod within said shaft which is a mutually exclusive characteristic to group IB1, and group IB2 recites the catch members of the actuators to be received between the shaft and the coupling member. In addition, these species are not obvious variants of each other based on the current record.

Upon the election of Group II, a further election is required as set forth below: 
This application contains claims directed to the following patentably distinct species within group II (if elected):
IIA: wherein each actuator comprises an inner mandrel, and a suture, Fig. 68 – 69B and claim 15.
IIB: wherein each actuator comprises a distal pincer to couple to actuators to the proximal elements, Fig. 70, and claim 16.
IIC: wherein each actuator comprises a weakened portion at the second portion, Fig. 71, and claim 17.
The species are independent or distinct because group IIA recites wherein each actuator comprises an inner mandrel and a suture defining a loop in which the inner mandrel extends which are mutually exclusive characteristics of group IIA, and group IIB recites wherein each actuator comprises a pincer at the second portion configured to open and close which is a mutually exclusive characteristic of group IIB, and group IIC recites wherein each actuator comprises a weakened portion close to the second portion which is a mutually exclusive characteristic of group IIC. In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification, the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter, and the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Michael Ritter on 04/27/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748. The examiner can normally be reached Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 5712722739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Andrew P. Restaino/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771